Citation Nr: 0023125
Decision Date: 08/30/00	Archive Date: 11/03/00

DOCKET NO. 98-03 486               DATE AUG 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for a right shoulder disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from October 1984 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a regional office (RO) rating decision of January 1998.
The case was previously remanded in April 1999.

FINDINGS OF FACT

1. There is competent evidence of a current right shoulder
disability, inservice incurrence, and a nexus between the two.

2. The veteran failed to report for a VA examination scheduled in
April 1999, and good cause has not been shown.

3. Current right shoulder injury residuals are not shown to be
related to an inservice right shoulder injury.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right
shoulder disability is well grounded. 38 U.S.C.A. 5107(a) (West
1991).

2. A right shoulder disability was not incurred in or aggravated by
active service. 38 U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 3.303
(1999).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, it must be determined whether the veteran
has submitted evidence of a well-grounded claim for service
connection for a right shoulder disability. 38 U.S.C.A. 5107(a)
(West 1991); see Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997),
cert. denied, 524 U.S. 940 (1998); Morton v. West, 12 Vet. App. 477
(July 14, l999). In order for a claim for service connection to be
well grounded, there must be (1) a medical diagnosis of a current
disability; (2) medical, or in certain circumstances, lay evidence
of in-service occurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between an in-service injury or
disease and the current disability. Epps, 126 F.3d at 1468; Caluza
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.
Cir. 1996) (per curiam) (table).

The first element is satisfied by the report of a VA examination in
November 1997, which diagnosed residuals of a right shoulder
injury, based on findings of tenderness and limitation of motion.
See 38 C.F.R. 4.71, Plate I (1999). Concerning the second element,
the veteran contends that she injured her shoulder in service, and
service medical records document inservice right shoulder
treatment. As to a nexus to service, this element is satisfied by
the VA examination of November 1997, which diagnosed residuals of
a right shoulder injury. Although this diagnosis was not explicitly
based on inservice injury, the only history of injury provided at
that time was of an inservice injury. Consequently, the nexus
element is satisfied. See Savage v. Gober, 10 Vet. App. 488, 495-97
(1997). In this regard, the evidentiary threshold for establishing
a well- grounded claim is low, requiring only that the claim be
"plausible" or "capable of substantiation." Hensley v. West, No.
99-7029 (Fed. Cir. May 12, 2000). Determinations of weight and
credibility of evidence are made after the claim is found to be
well grounded. Robinette v. Brown, 8 Vet. App. 69 (1995); King v.
Brown, 5 Vet. App. 19 (1993).

- 3 -

Once a claim is determined to be well-grounded, VA has a duty to
assist the veteran in developing facts pertinent to the claim. 38
U.S.C.A. 5107(a) (West 1991); see Epps, Morton. In this case, the
veteran was scheduled for a VA examination in April 1999, for which
she failed to report. VA attempted to contact her by telephone, but
the telephone number was no longer working. The RO then contacted
the veteran's representative regarding a possible new address or
telephone number for the veteran, but the representative did not
have any additional information. In addition, in September 1997,
the RO requested additional information, including information
regarding postservice treatment for the disorder, from the veteran,
who did not respond to this request. "The duty to assist in the
development and adjudication of a claim is not a one-way street."
Wamhoffv. Brown, 8 Vet. App. 517, 521 (1996). A veteran "cannot
passively wait for it in those circumstances where [she] may or
should have information that is essential in obtaining the putative
evidence." Wood v. Derwinski, 1 190, 193 (1991). Accordingly, VA
has fulfilled its duty to assist to the extent possible in light of
the veteran's lack of cooperation.

Turning to the merits of the claim, service connection may be
granted for disability resulting from disease or injury incurred in
or aggravated during active military service. 38 U.S.C.A. 1131
(West 1991); 38 C.F.R. 3.303 (1999). Service medical records show
that the veteran was seen on several occasions over a period of
approximately six weeks for complaints of right shoulder pain. On
the first instance, in November 1984, she reported a history of a
forced march with a ruck sack. There was tenderness on examination,
and the assessment was ruck sack pain syndrome. Later that month,
she complained that a ruck sack had fallen on her back, and she had
had right shoulder pain since. On examination, she had tenderness
in the supraspinatus muscles, with full range of motion in the
shoulder, and the assessment was contusion of the right shoulder.
She had no relief with medication, and she was referred for
physical therapy.

In December 1984, a month after her initial treatment, and after
about two weeks of physical therapy, she reported decreased pain
and soreness. An examination

- 4 -

disclosed mild tightness of the right supraspinous muscles, with no
radicular symptoms, and full range of motion in the neck and right
upper extremity. There was pain only with pressure on the superior
right shoulder, and the assessment was resolving right superior
shoulder contusion. However, two weeks later, she was seen again in
the physical therapy clinic, complaining of increased right
shoulder pain. She received physical therapy, and the assessment
was chronic right shoulder pain re-aggravated by carrying a ruck
sack for two miles. There is no further mention of right shoulder
complaints, abnormalities or treatment in the service medical
records.

Subsequent to service, the veteran filed her claim for service
connection in September 1997. She did not respond to a September
1997 request for additional information, including information
regarding postservice treatment for the disorder, and on the VA
examination in November 1997, she simply related that she had
injured her shoulder in service, and that she currently had
intermittent shoulder pain, and increased discomfort with working
overhead or lifting.

An additional examination was deemed necessary, due to the lack of
any evidence or specific contentions pertaining to continuity of
symptomatology. See Savage; 38 C.F.R. 3.303(b) (1999). Although
chronic right shoulder pain was diagnosed in service, for the
showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings. 38 C.F.R.
3.303(b) (1998). The veteran had only had symptoms for about six
weeks at that time, and there is no record of subsequent treatment
while the veteran was in service. Moreover, the assessment at that
time was chronic shoulder pain, and pain alone, without a diagnosed
or identifiable underlying malady or condition, does not in and of
itself constitute a disability for which service connection may be
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

- 5 -

Further, the November 1997 examination resulting in a diagnosis of
residuals of a right shoulder injury was based on a history of
"rope tracks" on a truck which had fallen off onto her. Even if
this was an erroneous transcription of "ruck sacks," the clear
indication of more than one is not entirely consistent with the
inservice report of a single ruck sack, and the Board is not bound
to accept medical opinions based on inaccurate history. See Swann
v. Brown, 5 Vet. App. 231, 233 (1993). Moreover, the examiner did
not have the claims file available for review.

In view of the absence of any specific allegation of continuity of
symptomatology, or treatment between discharge from service and the
claim filed twelve years later, and the VA examination which was
based on a version of events which is not entirely supported by the
contemporaneous records, the preponderance of the evidence is
against the claim. Particularly in view of her failure to provide
any of the requested information or report for a requested
examination, the claim must be denied. See Engelke v. Gober, 1O
Vet. App. 396 (1997).

ORDER

Service connection for a right shoulder disability is denied.

JEFF MARTIN 
Member, Board of Veterans' Appeals

- 6 - 


